            Case 1:21-cv-05411-JPC Document 46 Filed 07/29/21 Page 1 of 8




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
  ROC-A-FELLA RECORDS, INC.,

                         P LAINTIFF ,
                                                             Case No. 1:21-cv-05411-JPC
          -AGAINST -
                                                             Hon. John P. Cronan
  DAM ON DASH,
                                                             STIPULATED CONFIDENTIALITY
                         DEFENDANT .                         AGREEMENT AND PROTECTIVE ORDER




JOHN P. CRONAN, United States District Judge.

       WHEREAS, all the parties to this action request that this Court issue a protective order

pursuant to Rule 26(c) of the Federal Rules of Civil Procedure 26 to protect the confidentiality of

nonpublic and competitively sensitive information that they may need to disclose in connection

with discovery in this action;

       WHEREAS, the parties, through counsel, agree to the following terms; and

       WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action,

       IT IS HEREBY ORDERED that any person subject to this Order—including, without

limitation, the parties, as well as their attorneys, representatives, agents, and experts and

consultants; third parties providing discovery in this action; and all other interested persons with

actual or constructive notice of this Order—shall adhere to the following terms, upon pain of

contempt:



                                                  1
            Case 1:21-cv-05411-JPC Document 46 Filed 07/29/21 Page 2 of 8




A.     Discovery Materials May Be Designated as Confidential

       1.       Any person subject to this Order who receives from any other person any

“Discovery Material” (i.e., information of any kind provided in the course of discovery in this

action) that is designated as “Confidential” pursuant to the terms of this Order shall not disclose

such Confidential Discovery Material to anyone else except as expressly permitted hereunder.

       2.       The person producing Discovery Material may designate as “Confidential” any

portion thereof that contains non-public business, commercial, financial, or personal information,

the public disclosure of which is either restricted by law or would likely, in the good-faith opinion

of the producing person, seriously harm the producing person’s business, commercial, financial,

or personal interests or cause the producing person to violate his, her, or its privacy or

confidentiality obligations to others. Where the confidential portion is reasonably separable from

the non-confidential portion, via redaction or otherwise, only the confidential portion shall be so

designated.

       3.       With respect to the confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the producing person or that person’s counsel may designate

such portion as “Confidentia l” by stamping or otherwise clearly marking as “Confidential” the

document or protected portion in a manner that will not interfere with legibility or audibility.

Deposition testimony may be designated as “Confidential” either on the record during the

deposition or in writing within five business days of receipt of the transcript. If so designated, the

final transcript of the designated testimony shall be bound in a separate volume and marked

“Confidential Information Governed by Protective Order” by the reporter.

       4.       If at any time prior to the trial of this action, a producing person realizes that some

portion of Discovery Material that person previously produced should be designated as

“Confidential,” the producing person may so designate that portion by promptly notifying all
                                                   2
            Case 1:21-cv-05411-JPC Document 46 Filed 07/29/21 Page 3 of 8




parties in writing. Such designated portion of the Discovery Material will thereafter be treated as

Confidential under the terms of this Order. In addition, the producing person shall provide each

other party with replacement versions of such Discovery Material that bears the “Confidential”

designation within two business days of providing such notice.

B.     Who May Receive Confidential Materials

       5.       No person subject to this Order, other than the producing person, shall disclose any

Confidential Discovery Material to any other person whomsoever, except to the following:

                (a)    the parties to this action;

                (b)    counsel retained specifically for this action, including any paralegal or

                       clerical or other assistant employed by such counsel and assigned

                       specifically to work on this action;

                (c)    as to any document, its author, its addressee, and any other person shown

                       on the face of the document as having received a copy;

                (d)    any witness who counsel for a party in good faith believes may be called to

                       testify at trial or deposition in this action, provided such person has first

                       executed a Non-Disclosure Agreement in the form annexed hereto;

                (e)    any person retained by a party to serve as an expert witness or consultant or

                       otherwise provide specialized advice to counsel in connection with this

                       action, provided such person has first executed a Non-Disclosure

                       Agreement in the form annexed hereto;

                (f)    stenographers and video technicians engaged to transcribe or record

                       depositions conducted in this action;

                (g)    independent photocopying, graphic-production services, or other litigation-

                       support services employed by the parties or their counsel to assist in this
                                                     3
             Case 1:21-cv-05411-JPC Document 46 Filed 07/29/21 Page 4 of 8




                        action, including computer-service personnel performing duties in relation

                        to a computerized litigation system;

                 (h)    the Court and its staff; and

                 (i)    any other person whom the producing person, or other person designating

                        the Discovery Material “Confidential,” agrees in writing may have access

                        to such Confidential Discovery Material.

        6.       Prior to the disclosure of any Confidential Discovery Material to any person

referred to in subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel with a

copy of this Protective Order and shall sign a Non-Disclosure Agreement, in the form annexed

hereto, stating that that person has read this Order and agrees to be bound by its terms. Counsel

shall retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

counsel either prior to such person being permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

C.      Filing Confidential Materials in this Action

        7.       Any person who either objects to any designation of confidentiality or who, by

contrast, requests still further limits on disclosure, may at any time prior to the trial of this action

serve upon the designating person and all other parties a written notice stating with particularity

the grounds of the objection or request. If agreement cannot be reached promptly, counsel for all

affected persons shall request a joint telephone call with the Court to obtain a ruling.

        8.       Notwithstanding the designation of material as “Confidential” in discovery, there

is no presumption that such Confidential Discovery Material will be filed with the Court under

seal. The parties shall follow § 4 of Judge Cronan’s Individual Rules and Practices in Civil Cases

with respect to pretrial requests for filing under seal.



                                                   4
            Case 1:21-cv-05411-JPC Document 46 Filed 07/29/21 Page 5 of 8




       9.       All persons are hereby placed on notice that the Court is unlikely to seal or

otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial,

even if such material was previously designated as Confidential or sealed during pretrial

proceedings.

       10.      Each person who has access to Confidential Discovery Material shall take all due

precautions to prevent the unauthorized or inadvertent disclosure of such material.

D.     Inadvertent Disclosure of Privileged Materials

       11.      If, in connection with this litigation, and despite having taken reasonable steps to

prevent the disclosure of information that it claims is subject to a claim of attorney-client privilege

or attorney work product, a producing person inadvertently discloses information subject to a claim

of attorney-client privilege or attorney work product protection (“Inadvertently Disclosed

Information”), such disclosure, in itself, shall not constitute or be deemed a waiver or forfeiture of

any claim of privilege or work product protection with respect to the Inadvertently Disclosed

Information and its subject matter.

       12.      If a disclosing person makes a claim of inadvertent disclosure, all receiving persons

shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

Information and provide a certification to counsel that all such information has been returned or

destroyed.

       13.      Within five business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing person shall produce a privilege log

with respect to the Inadvertently Disclosed Information.

       14.      If a receiving person thereafter moves the Court for an order compelling production

of the Inadvertently Disclosed Information, that motion shall be filed under seal and shall not assert

as a ground for entering such an order the mere fact of the inadvertent production. The disclosing
                                                                          Requests to seal shall be made in accordance with 4.B of
                                                   5                      the Court's Individual Rules and Practices in Civil
                                                                          Cases. If the motion to compel includes information that
                                                                          the opposing party has requested be sealed or redacted,
                                                                          the opposing party shall file a letter explaining the need
                                                                          to seal or redact the motion before the motion is filed.
          Case 1:21-cv-05411-JPC Document 46 Filed 07/29/21 Page 6 of 8




person retains the burden of establishing the privileged or protected nature of any Inadvertently

Disclosed Information. Nothing in this Order shall limit the right of any party to request an in

camera review of the Inadvertently Disclosed Information.

E.     Termination of the Litigation

       15.     This Protective Order shall survive the termination of the litigation. Within 30 days

of the final disposition of this action, all Confidential Discovery Material and all copies thereof

shall be promptly returned to the producing person or destroyed.

       16.     During the pendency of this case only, this Court shall retain jurisdiction over all

persons subject to this Order to the extent necessary to enforce any obligations arising hereunder

or to impose sanctions for any contempt thereof.

SO STIPULATED AND AGREED.

DATED: July 23, 2021

QUINN EMANUEL URQUHART & SULLIVAN, LLP                       TURTURRO LAW, P.C.

By: /s/ Alex Spiro                                           By: /s/ Natraj S. Bhushan
Alex Spiro                                                   Natraj. S. Bhushan
Luke Nikas                                                   1602 McDonald Avenue
Paul B. Maslo                                                Brooklyn, NY 11230
51 Madison Avenue, 22nd Floor                                Telephone: (718) 384-2323
New York, NY 10010                                           Natraj@turturrolawpc.com
Telephone: (212) 849-7000
alexspiro@quinnemanuel.com                                   THE HOWARD LAW FIRM, P.C.
lukenikas@quinnemanuel.com
paulmaslo@quinnemanuel.com                                   By: /s/ Eric Howard
                                                             Eric Howard
                                                             244 5th Avenue
                                                             New York, NY 10001
                                                             Telephone: (646) 820-5291
                                                             Eric@erichowardlaw.com
Attorneys for RAF, Inc.                                      Attorneys for Damon Dash




                                                 6
         Case 1:21-cv-05411-JPC Document 46 Filed 07/29/21 Page 7 of 8




IT IS SO ORDERED

             July 29
DATED: _____________, 2021

___________________________
Hon. John P. Cronan
U.S. District Court for the Southern District of New York




                                               7
           Case 1:21-cv-05411-JPC Document 46 Filed 07/29/21 Page 8 of 8




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
  ROC-A-FELLA RECORDS, INC.,

                         P LAINTIFF ,
                                                             Case No. 1:21-cv-05411-JPC
           -AGAINST -
                                                             Hon. John P. Cronan
  DAM ON DASH,
                                                             NON-DIS CLOSURE AGREEMENT
                         DEFENDANT .




         I, ________________________ [print name], acknowledge that I have read and understand

the Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at the

conclusion of the litigation I will return all discovery information to the party or attorney from

whom I received it. By acknowledging these obligations under the Protective Order, I understand

that I am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt of

Court.



 Dated:
                                               [Signature]




                                                 8
